FILED
                             NOT FOR PUBLICATION
                                                                            OCT 12 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


EDWIN GOMEZ; EDWIN GOMEZ-                        No.   20-72213
VELIZ,
                                                 Agency Nos.         A215-893-800
              Petitioners,                                           A215-893-802

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 7, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and FRIEDLAND, Circuit
Judges.

      Edwin Abel Gomez-Veliz and his son, Edwin Benedicto Gomez,

(collectively “Gomez”) petition the summary dismissal of their untimely appeal of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a final removal order by the Board of Immigration Appeals (BIA). We have

jurisdiction to review the dismissal under 8 U.S.C. § 1252, and we review for an

abuse of discretion. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005). We

deny the petition in part and dismiss it in part.

      The BIA did not abuse its discretion in summarily dismissing Gomez’s

appeal as untimely under 8 C.F.R. § 1003.1(d)(2)(i)(G). Gomez did not dispute

that his appeal was late and offered no explanation to the BIA for the delay. The

BIA’s decision was therefore not based on a legally erroneous interpretation of its

regulations or “arbitrar[y], irrational[], or contrary to the law.” Zetino v. Holder,

622 F.3d 1007, 1012 (9th Cir. 2010).

      We lack jurisdiction to consider Gomez’s claim that the BIA erroneously

failed to extend the appeal filing deadline given the “rare circumstances” of the

COVID-19 pandemic. Gomez neither raised this argument below, nor exhausted

his administrative remedies before the BIA. 8 U.S.C. § 1252(d)(1) (“A court may

review a final order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right . . . .”); Barron v.

Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004) (noting exhaustion is mandatory

and jurisdictional).

      PETITION DENIED in part and DISMISSED in part.


                                            2